PREMIUM BILL Date: 08/28/2012 Insured: Brown Advisory Funds Producer: ALTUS PARTNERS, INC. ,STE 311 ROSEMONT, PA 19010-0000 Company: Federal Insurance Company THIS BILLING IS TO BE ATTACHED TO AND FORM A PART OF THE POLICY REFERENCED BELOW. Policy Number:8225-5182 Policy Period: June 29, 2012 to June 29, 2013 NOTE: PLEASE RETURN THIS BILL WITH REMITTANCE AND NOTE HEREON ANY CHANGES. BILL WILL BE RECEIPTED AND RETURNED TO YOU PROMPTLY UPON REQUEST. Product Effective Date Commission Rate Premium AMPEX 06/29/12 0.00 % * For Kentucky policies, amount displayed includes tax and collection fees. TOTAL POLICY PREMIUM TOTAL INSTALLMENT PREMIUM DUE WHEN REMITTING PLEASE INDICATE POLICY OR CERTIFICATE NUMBER Form 26-10-0426 (Ed. 2/98) DELIVERY NOTICE Company: St. Paul Fire & Marine Insurance Company I BROWN ADVISORY FUNDS Policy Inception/Effective Date: 06/29/12 N, SUITE 4 Agency Number: 3755205 S BALTIMORE MD 21231 U Transaction Type: Endorsement R E Transaction number: 004 D Processing date: 08/27/2012 Policy Number: ZBN-14R765710-12-N2 AMr. Ben Falk GAltus Partners E 919 Conestoga Road, Bldg 3 NRosemont PA 19010 T Policy Number Description Amount
